

HARRIS & HARRIS GROUP INC.
OPTION GRANTING, VESTING AND EXPIRATIONS


GRANT DATE FOR ALL OPTIONS: November 11,  2009


Exercise Price $4.49



 
Expiration Date of Options
2010
2011
2012
Total Options Granted
JAMISON
                                 
NQSO 5 Years
         
25% vest 11/11/2010
11/11/2014
             9,775
     
50% vest 11/11/2011
11/11/2014
 
           19,550
   
25% vest 11/11/2012
11/11/2014
   
             9,775
           
            39,100
           
JANSE
                     
NQSO 5 Years
         
25% vest 11/11/2010
11/11/2014
             9,775
     
50% vest 11/11/2011
11/11/2014
 
           19,550
   
25% vest 11/11/2012
11/11/2014
   
             9,775
           
            39,100
           
ANDREEV
                     
NQSO 5 Years
         
25% vest 11/11/2010
11/11/2014
             9,775
     
50% vest 11/11/2011
11/11/2014
 
           19,550
   
25% vest 11/11/2012
11/11/2014
   
             9,775
           
            39,100
           
WOLFE
                     
NQSO 5 Years
         
25% vest 11/11/2010
11/11/2014
             9,775
     
50% vest 11/11/2011
11/11/2014
 
           19,550
   
25% vest 11/11/2012
11/11/2014
   
             9,775
           
            39,100
           
FORMAN
                     
NQSO 5 Years
         
25% vest 11/11/2010
11/11/2014
             5,500
     
50% vest 11/11/2011
11/11/2014
 
           11,000
   
25% vest 11/11/2012
11/11/2014
   
             5,500
           
            22,000
           
USHIO
                     
NQSO 5 Years
         
25% vest 11/11/2010
11/11/2014
             4,000
     
50% vest 11/11/2011
11/11/2014
 
             8,000
   
25% vest 11/11/2012
11/11/2014
   
             4,000
           
            16,000
           
EGAN
                     
NQSO 5 Years
         
25% vest 11/11/2010
11/11/2014
             1,000
     
50% vest 11/11/2011
11/11/2014
 
             2,000
   
25% vest 11/11/2012
11/11/2014
   
             1,000
           
              4,000
           
ALL OTHER EMPLOYEES
                                 
NQSO 5 Years
         
25% vest 11/11/2010
11/11/2014
                400
     
50% vest 11/11/2011
11/11/2014
 
                800
   
25% vest 11/11/2012
11/11/2014
   
                400
           
              1,600
                                   
NQSO 5 Years
 
           50,000
         100,000
           50,000
          200,000
Total
 
           50,000
         100,000
           50,000
          200,000

 



 
 

--------------------------------------------------------------------------------

 
